Citation Nr: 0519038	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  99-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether an appeal to the Board of Veterans' Appeals 
(Board) has been perfected as to a claim seeking entitlement 
to a disability rating in excess of 30 percent for residuals 
of a shell fragment wound in the suprapubic area.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound to the right 
wrist.

3.  Entitlement to an effective date earlier than September 
23, 1994, for the award of compensation for residuals of a 
shell fragment wound in the suprapubic area.

4.  Entitlement to an effective date earlier than October 30, 
1997, for the award of compensation for residuals of a shell 
fragment wound to the right wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to April 
1971.

A letter dated in May 2003 from a VA social worker and the 
veteran's attending psychiatrist is addressed to the RO 
Adjudication Officer and pertains to the veteran's 
psychiatric status.  Although the context of the letter is 
unclear, it appears to have been written and submitted in 
support of a claim for entitlement to service connection for 
post-traumatic stress disorder and/or a claim for entitlement 
to an increased disability rating for service-connected 
anxiety disorder.  This matter is referred to the RO for 
clarification and appropriate action.

During the May 2003 hearing on appeal, the veteran stated 
that he desires an earlier effective date for the award of a 
10 percent disability rating for a scar on his right little 
finger, which is the residual of a shell fragment wound 
sustained in service.  This matter is also referred to the RO 
for appropriate action.

The issues of entitlement to a disability rating in excess of 
10 percent for residuals of a shell fragment wound to the 
right wrist; entitlement to an effective date earlier than 
September 23, 1994, for the award of compensation for 
residuals of a shell fragment wound in the suprapubic area; 
and entitlement to an effective date earlier than October 30, 
1997, for the award of compensation for residuals of a shell 
fragment wound to the right wrist are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of June 1998, the RO granted a 30 
percent disability rating for residuals of a shell fragment 
wound in the suprapubic area.

2.  The veteran filed a timely notice of disagreement in June 
1999.

3.  The RO issued a statement of the case in July 1999.

4.  The veteran filed a timely substantive appeal regarding 
other disabilities at issue in September 1999, but did not 
identify an increased disability rating for residuals of a 
shell fragment wound in the suprapubic area as a subject of 
his appeal.


CONCLUSION OF LAW

The veteran did not perfect an appeal as to the claim of 
entitlement to a disability rating in excess of 30 percent 
for residuals of a shell fragment wound in the suprapubic 
area; thus, the Board has no jurisdiction to consider the 
issue.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 19.4, 20.200, 20.201, 20.202, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101.  Appellate review will be 
initiated by the filing of a notice of disagreement and 
completed by the filing of a substantive appeal after a 
statement of the case has been furnished.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201.  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202. 

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  An application for review on 
appeal shall not be entertained unless it is in conformity 
with Chapter 71, Title 38, United States Code.  38 U.S.C.A 
§ 7108. 

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

In this case, the veteran filed a claim for entitlement to an 
increased disability rating for residuals of a shrapnel wound 
to the suprapubic area in October 1997.  In a June 1998 
rating decision, a 30 percent disability rating was granted 
for the disability.  In a timely-filed notice of 
disagreement, received in June 1999, the veteran disagreed 
with the rating assigned and requested an earlier effective 
date as well.  A statement of the case, mailed to the veteran 
in July 1999, addressed four issues.  The increased rating 
claim and the effective date claim pertaining to the 
residuals of a shrapnel wound to the suprapubic area were 
included, as were claims for an increased rating for a shell 
fragment wound of the right wrist and an earlier effective 
date for compensation for his right wrist disability. 

The veteran then filed a timely substantive appeal in 
September 1999 with regard to the issue of entitlement to an 
earlier effective date for the shrapnel wound to the 
suprapubic area, the earlier effective date for the shell 
fragment wound of the right wrist, and the evaluation of his 
right wrist disability.  Each of these issues were 
specifically mentioned.  He did not mention the claim for an 
increased rating for the suprapubic area disability in his 
substantive appeal.  He specifically indicated, by checking a 
box on the form itself, that he did not wish to appeal all 
the issues addressed in the Statement of the Case.  Rather, 
he indicated that he was only appealing the three issues 
which he discussed in the portion of the appeal form which 
was reserved for him to state his case in his own words.  
There is nothing else on the form, or filed within the time 
period for perfecting an appeal, which could be construed as 
reflecting an intention on the veteran's part, to appeal the 
disability rating assigned to residuals of shell fragment 
wounds in his suprapubic area.

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  38 C.F.R. § 20.203.  "It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

To provide the veteran with notice of the Board's 
responsibility and intention to address the jurisdictional 
issue of the adequacy of his substantive appeal, the Board 
informed the veteran by letter dated February 2005 of its 
intention to address the question of the adequacy of his 
substantive appeal regarding the issue of an increased 
disability rating for residuals of a shell fragment wound to 
the suprapubic area.  In the letter, he was informed that he 
could submit argument pertinent to the question of adequacy 
to the Board and that he could present sworn hearing 
testimony relevant to adequacy as well, if he desired.  A 
time frame of sixty days was provided for his response and he 
was informed that if no response was received by the end of 
that period, it would be assumed that he had no argument to 
submit and did not want to request a hearing.  The veteran 
did not respond or otherwise contact the Board within sixty 
days of the February 2005 letter.

After the end of the sixty day period, additional documents 
were received from the veteran on May 16, 2005, and May 19, 
2005.  The documents received from the veteran included a VA 
Form 9, Appeal to Board of Veterans' Appeals.  On this form, 
the veteran checked a box that indicated he wants a hearing 
before the Board at the RO on the issue of the timeliness of 
his appeal.  At this juncture, the Board finds that as the 
veteran failed to submit his hearing request within the 
required sixty days, he is not entitled to a hearing on the 
issue of the timeliness of his appeal for an increased rating 
for the residuals of a shell fragment wound in the suprapubic 
area.  38 C.F.R. § 20.101(d).  The Board further notes that 
in the materials received in May 2005, the veteran's 
arguments largely address the early effective date claims, 
about which there is no question concerning the Board's 
jurisdiction.  A Statement in Support of Claim received at 
this time does appear to address the issue of entitlement to 
an increased evaluation of the suprapubic area, but then 
seems to suggest that the veteran is actually concerned about 
having the current 30 percent evaluation made effective from 
1971.  Again, the Board has accepted jurisdiction over the 
earlier effective date claim, which is addressed in the 
remand section of this decision.  

As for whether or not the veteran has submitted a substantive 
appeal of the 30 percent evaluation for his shell fragment 
wound of the suprapubic area, the Board observes that the 
statement of the case was mailed to the veteran at his most 
recent address of record in July 1999.  In the transmittal 
letter, the veteran was advised of the necessary steps for 
completing a substantive appeal.  The veteran's September 
1999 "Appeal to Board of Veterans' Appeals," on VA Form 9, 
cannot be considered a substantive appeal of the RO's June 
1998 decision with respect to his claim for entitlement to an 
increased disability rating for residuals of a shell fragment 
wound in the suprapubic area, because it only expressed 
disagreement with the denials of other claims.  The veteran 
did not check the box indicating he wished to appeal all of 
the issues in the Statement of the Case.  Instead, he checked 
the box indicating he was only appealing the following 
issues, then he failed to make allegations of error of fact 
or law with respect to the issue of entitlement to an 
increased disability rating for residuals of a shell fragment 
wound in the suprapubic area, or to even mention his issue at 
all.  Given these facts, the Board cannot presume that the 
veteran wished to appeal the 30 percent evaluation of the 
shell fragment wound in the suprapubic area.

As the veteran's substantive appeal was not adequate with 
respect to the issue of entitlement to an increased 
disability rating for residuals of a shell fragment wound in 
the suprapubic area, the Board lacks jurisdiction to 
adjudicate the issue on the merits.  Based upon the 
foregoing, the Board finds that the veteran did not perfect a 
timely or adequate appeal on the issue of entitlement to an 
increased disability rating for residuals of a shell fragment 
wound in the suprapubic area.  Thus, the RO's June 1998 
decision became final one year after he was notified of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

As the Board is without jurisdiction to entertain the issue 
of entitlement to a disability rating in excess of 30 percent 
for residuals of a shell fragment wound in the suprapubic 
area, the appeal for this benefit must be dismissed.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.4, 20.200, 20.201, 
20.202, 20.302.  See Roy v. Brown, 5 Vet. App. 554 (1993); 
see also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999), 
(discussing the necessity to filing a substantive appeal 
which comports with governing regulations).


ORDER

The claim for entitlement to a disability rating in excess of 
30 percent for residuals of a shell fragment wound in the 
suprapubic area is dismissed.



REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires that VA provide notice 
that informs a claimant (1) of the information and evidence 
not of record that is necessary to substantiate a claim, (2) 
of the information and evidence that VA will seek to provide, 
and (3) of the information and evidence a claimant is 
expected to provide.  Further, the Court's decision in 
Pelegrini II v. Principi, 18 Vet. App. 112 (2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

In this case, the notification to the veteran has not met 
these standards.  We observe that the veteran's October 1997 
claim for entitlement to increased ratings was filed prior to 
the passage of the VCAA.  Furthermore, all RO action on this 
claim had been completed prior to the passage of the VCAA.  
Thus, other than discussions during the May 2003 hearing on 
appeal, no notification whatsoever of the VCAA has been 
provided to the veteran.  Upon remand, therefore, he should 
be given a thorough explanation as to the type(s) of evidence 
which would most likely tend to support his claim and the 
VA's duty to assist him in obtaining such evidence.  

During the May 2003 hearing on appeal, the veteran testified 
that he has been receiving medical treatment for his right 
wrist disability and his suprapubic disability.  He stated 
that some of this treatment has been provided by the VA and 
some has been at private medical facilities.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Recent VA medical records may help to 
support the veteran's claim for an increased disability 
rating for his right wrist disability, while older VA medical 
records may help to support his claims for earlier effective 
dates.

It is important to note that the laws and regulations 
governing the assignment of effective dates provide that the 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, 
otherwise the date of the claim.  38 U.S.C.A. § 5110(b); 
38 C.F.R. § 3.400(o).  Thus, the date the veteran filed a 
claim for the benefit sought is the important point when 
assigning the effective date of an increased rating; not the 
date that the disability in question devolved to that 
particular level of impairment.  

Under certain circumstances, however, the date of a report of 
VA medical treatment which shows entitlement to a higher 
benefit is warranted, may be accepted as the date of an 
informal claim for that benefit.  38 C.F.R. § 3.157.  Because 
VA has control over VA-generated records, a VA record showing 
entitlement to a higher benefit may be construed as a claim 
for that benefit, while private medical records cannot be 
viewed in this expansive light, as VA does not control such 
records.  See Bell, supra.

Thus, in seeking records to support the veteran's claims, all 
VA treatment records not already contained in the file should 
be obtained for review in relationship to the veteran's two 
appeals for earlier effective dates.  In the context of the 
increased rating claim before the Board, both VA and private 
medical records reflecting treatment provided between October 
1996, one year prior to the date of the current claim, and 
the present time are relevant and should be obtained.  

During the pendency of this appeal, the rating criteria 
governing disabilities of the skin were revised, effective 
August 30, 2002.  67 Fed. Reg. 49590 (2002).  The RO has not 
yet had the opportunity to review the veteran's right wrist 
disability in light of these new criteria.  A VA examination 
conducted with the new rating criteria in mind will be useful 
to the RO in this exercise.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC for the following development:

1.  First, VA must ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, VA should ensure that the 
notification requirements as set forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence the claimant is 
expected to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claim.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran by the Hines and Westside VA 
medical facilities which are not 
contained in his claims file for 
inclusion in the file.

3.  The RO should work with the veteran 
to ascertain whether he has received 
private medical treatment for residuals 
of shell fragment wounds to his right 
wrist since October 1996.  If so, the 
appropriate releases should be obtained 
and these records should be requested for 
review by adjudicators.

4.  After obtaining the records requested 
above, the veteran should be afforded a 
VA examination by an appropriate 
specialist to evaluate all current 
impairment resulting from residuals of 
shell fragment wounds to his right wrist.  
The claims folder, including all records 
requested above, must be made available 
to the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  All manifestations of the 
original wound in service should be fully 
described, including nerve, muscle, bone, 
and skin involvement.  The extent of any 
weakness and fatigueability should be 
described as well.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, using both the newer skin rating 
criteria and the older criteria, as 
appropriate.  Ratable impairment, 
resulting from the inservice shell 
fragment injury, of right wrist bones, 
muscles, and nerves, should be 
adjudicated as well.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	John L. Prichard
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


